DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brett Sylvester on 02/09/2021.
The application has been amended as follows: 
	In claim 22 on line 9, please delete “resin” and insert “cured” in its place.

Allowable Subject Matter
Claims 1-10 and 12-23 are allowed.


The following is an examiner’s statement of reasons for allowance:
Applicants amendment narrowing the electrode protective film, laminate and electrostatic capacitance input device to having a first transparent layer comprising “a polymerizable monomer and an alkali-soluble resin having an acid value of 60 mgKOH/g or more” or a first cured layer made by curing “a polymerizable monomer and an alkali-soluble resin having an acid value of 60 mgKOH/g or more” has overcome the Kato et al. and Seiichi et al.  The preponderance of the evidence would not allow one to conclude that the acrylic fine particles of either of the prior art references would read on the alkali-soluble resin claimed.  Neither the first transparent layer of Kato et al. nor the hard coat layer of Seiichi et al. are alkali-soluble resin layers, i.e. able to be developed by lithography; furthermore, there would have been no rationale, save improper hindsight to have made these layers lithographically developable.
Additionally, claims 1-10 and 12-16 remain allowable for all of the reason mentioned in the previous Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467.  The examiner can normally be reached on M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Gerard Higgins/Primary Examiner, Art Unit 1796